DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first device" in [Page 5 Lines 14, 15 and 16] and "the second device" in [Page 5 Line 17].  There is insufficient antecedent basis for this limitation in the claim. The issues are: “first device is not recited in this claim and “second device” and the claim does not recite “second device” but “secondary device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al US Patent 9641526 (Cited in IDS Dated October 21, 2022) in view of Alameh et al US PGPUB No. 20210227383.
Regarding Claim 1: Gopalakrishnan teaches a method, comprising: 
performing, at a first time, a first authentication ([Gopalakrishnan Col 2 Lines 43 – 45] “The authentication/re-authentication may be configured in a challenge and response way that may be initiated from the authentication server 104”. The first authentication is initiated.) of a first device connecting to a resource; ([Gopalakrishnan Col 2 Lines 41 – 43] “an authentication server 104 through a network 106 to provide re-authentication for transactions.” The first device authentication server is connected to network (resources).)
determining addresses of second devices exchanging data with the first device; (Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” [Gopalakrishnan Col 3 Lines 13 – 15] “The wearable computing device 100 may transmit authentication confirmation data to the authentication server 104 for authentication.” Therefore, the data (say MAC address(es)) of the wearable computing devices are confirmed (determined) by transmitting the data to the authentication server);
determining physical locations of the second devices based on the addresses; (Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” As this prior art mentions “MAC address(es) which determine the location, the locations of second devices are determined from the address(es) (MAC address(es).) 
determining a reauthentication interval based on the physical locations of the second devices; ([Gopalakrishnan Col 2 Lines 36 – 38] “the wearable computing device 100 implements a periodic or non-periodic (for example, at random or quasi-random intervals) re-authentication methodology.” [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore, the reauthentication interval depending on the location(s) of device(s) 100.) 
However, Gopalakrishnan fails to disclose: 
at a second time that is after the first time by the reauthentication interval: 
disconnecting the first device from the resource; and 
based on disconnecting the first device from the resource, triggering a second authentication of the first device.
But Alameh teaches:
at a second time that is after the first time by the reauthentication interval ([Alameh ¶0081] “In a simple embodiment, step 112 merely locks the electronic device 114. Accordingly, the nefarious actor 120 will not have access to any data, applications, content, or features of the electronic device 114.” After the first time the second reauthentication is required because the device is locked.): 
disconnecting the first device from the resource; ([Alameh 0081] “In a simple embodiment, step 112 merely locks the electronic device 114. Accordingly, the nefarious actor 120 will not have access to any data, applications, content, or features of the electronic device 114.” Now, the device is locked.) and 
based on disconnecting the first device from the resource, triggering a second authentication of the first device. ([Alameh ¶0080] “Turning now back to FIG . 1 , in the situation where the nefarious actor 120 is making away with the electronic device 114 , as shown at step 108 , the nefarious actor 120 will not be authenticated as the authorized user of the electronic device 114 at decision 111. Where this occurs, i.e., where the electronic device 114 has exited 119 the geofence 118 and the person causing the electronic device 114 to exit 119 the geofence 118 is someone other than the authorized user 113 of the electronic device 114, as determined at decision 111, the method 100 moves to step 112 where one or more control operations are performed.” [Alameh ¶0120] “the electronic device 114 require reauthentication of the authorized user 113 at step 409 when the electronic device 114 exits the geofence 118 , as determined at decision 407. Upon failing to authenticate the authorized user 113 at step 409 , in one or more embodiments step 410 further comprises locking the electronic device 114 , or alternatively causing the electronic device 114 to enter an enhanced security mode of operation .” When the device is taken outside the geofence (marked as 118 in the figure operating in normal mode with default reauthentication implementation) the operations needs second time authentication with higher authentication factors, as indicated in 110 of the Fig. 1. Also, reauthentication is required (“triggering”) after locking the device for enhanced mode of operation.  So, in this case second authentication is required for the device after locking happens.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan’s system for authentication techniques using location by enhancing Gopalakrishnan’s system by defining a reauthentication interval based on the location of devices with higher authentication factors as taught by Alameh for ensuring that the authorized user can always use the device even if the device is moved out and performing in enhanced mode operation. (Alameh ¶0120).
The motivation is to improve Gopalakrishnan’s system of location-based authentication and reauthentication techniques using location further by introducing higher authentication factor for reauthenticating the devices so that an authorized user can use the device from anywhere with enhanced mode operation (Alameh ¶0120).

Regarding Claim 9: Gopalakrishnan teaches: A system, comprising 
at least one processor; ([Gopalakrishnan Col 4 Lines 21 - 23] “The wearable computing device 100 may include one or more microcontrollers/controllers/processors 204 that may each include a central processing unit (CPU)…) for processing data and computer-readable instructions, and a memory 206 for storing data and instructions.”) 
one or more non-transitory media storing instructions that, when executed by the system, cause the system to perform operations (([Gopalakrishnan Col 4 Lines 21 - 28] “The wearable computing device 100 may include one or more microcontrollers/
controllers/processors 204 that may each include a central processing unit (CPU) for processing data and computer-readable instructions, and a memory 206 for storing data and instructions. The memory 206 may include Volatile random access memory (RAM), non-vola tile read only memory (ROM), non-volatile magnetoresistive (MRAM) and/or other types of memory.”) comprising: 
performing, at a first time, a first authentication ([Gopalakrishnan Col 2 Lines 43 – 45] “The authentication/re-authentication may be configured in a challenge and response way that may be initiated from the authentication server 104”. The first authentication is initiated.) of a first device connecting to a resource; ([Gopalakrishnan Col 2 Lines 41 – 43] “an authentication server 104 through a network 106 to provide re-authentication for transactions.” The first device authentication server is connected to network (resources).) 
determining addresses of second devices exchanging data with the first device; (Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” [Gopalakrishnan Col 3 Lines 13 – 15] “The wearable computing device 100 may transmit authentication confirmation data to the authentication server 104 for authentication.” Therefore, the data (say MAC address(es)) of the wearable computing devices are confirmed (determined) by transmitting the data to the authentication server)Lee & Hayes P.C. 509-324-925737 Atty Docket No. C237-021OUS 
Client Docket No. 1030848-US.01determining physical locations of the second devices based on the addresses; ([Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” As this prior art mentions “MAC address(es) which determine the location, the locations of second devices are determined from the address(es) (MAC address(es).)
selecting an authentication factor based on the physical locations of the second devices; [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore the authentication factor can be based on locations user equipment.) 
… by transmitting, to the first device or to a third device, a request for the authentication factor. ([Gopalakrishnan Col 10 Lines 5 – 7] “the wearable computing device may prompt the user to re-authenticate the wearable computing device by inputting authentication data” [Gopalakrishnan Col 10 Lines 17 – 21] “the wearable computing device is at a known location, the authentication confirmation data may be transmitted to the authentication server when the wearable computing device is connected to the network” Therefor, upon prompting (triggering) for reauthentication the authentication confirmation data is transmitted to authentication server.)
However, Gopalakrishnan fails to disclose:
at a second time that is after the first time: 
disconnecting the first device from the resource; and
based on disconnecting the first device from the resource, triggering a second authentication of the first device… 
	However, Alameh teaches:
at a second time that is after the first time ([Alameh ¶0081] “In a simple embodiment, step 112 merely locks the electronic device 114. Accordingly, the nefarious actor 120 will not have access to any data, applications, content, or features of the electronic device 114.” After the first time the second reauthentication is required because the device is locked.): 
disconnecting the first device from the resource; ([Alameh 0081] “In a simple embodiment, step 112 merely locks the electronic device 114. Accordingly, the nefarious actor 120 will not have access to any data, applications, content, or features of the electronic device 114.” Now, the device is locked.) and
based on disconnecting the first device from the resource, triggering a second authentication of the first device … ([Alameh ¶0080] “Turning now back to FIG . 1 , in the situation where the nefarious actor 120 is making away with the electronic device 114 , as shown at step 108 , the nefarious actor 120 will not be authenticated as the authorized user of the electronic device 114 at decision 111. Where this occurs, i.e., where the electronic device 114 has exited 119 the geofence 118 and the person causing the electronic device 114 to exit 119 the geofence 118 is someone other than the authorized user 113 of the electronic device 114, as determined at decision 111, the method 100 moves to step 112 where one or more control operations are performed.” [Alameh ¶0120] “the electronic device 114 require reauthentication of the authorized user 113 at step 409 when the electronic device 114 exits the geofence 118 , as determined at decision 407. Upon failing to authenticate the authorized user 113 at step 409 , in one or more embodiments step 410 further comprises locking the electronic device 114 , or alternatively causing the electronic device 114 to enter an enhanced security mode of operation .” When the device is taken outside the geofence (marked as 118 in the figure operating in normal mode with default reauthentication implementation) the operations needs second time authentication with higher authentication factors, as indicated in 110 of the Fig. 1. Also, reauthentication is required (“triggering”) after locking the device for enhanced mode of operation.  So, in this case second authentication is required for the device after locking happens.) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan’s system for authentication techniques using location by enhancing Gopalakrishnan’s system by defining a reauthentication interval based on the location of devices with higher authentication factors as taught by Alameh for ensuring that the authorized user can always use the device even if the device is moved out and performing in enhanced mode operation. (Alameh ¶0120).
The motivation is to improve Gopalakrishnan’s system of location-based authentication and reauthentication techniques using location further by introducing higher authentication factor for reauthenticating the devices so that an authorized user can use the device from anywhere with enhanced mode operation (Alameh ¶0120).

Claims 2, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al US Patent 9641526 (Cited in IDS Dated October 21, 2022) in view of Alameh et al US PGPUB No. 20210227383 and further in view of Brannon et al US PGPUB No. 20180131686 (Cited in IDS Dated February 17, 2021).

Regarding Claim 2: Gopalakrishnan in view of Alameh teaches the method of claim 1, but Gopalakrishnan in view of Alameh fails to teach:
	wherein performing the first authentication comprises: 
transmitting, to the first device, a request for a first authentication factor; 
receiving, from the first device, the first authentication factor; 
transmitting, to the first device or a third device, a request for a second authentication factor, the first device and the third device being associated with a same user; and 
receiving, from the first device or the third device, the second authentication factor.
	However, Brannon teaches:
	wherein performing the first authentication comprises ([Brannon Fig. 2 ¶0034] “At step 209 , the client application 124 sends an identity assertion request to the identity provider 106 .” The first authentication (identity assertion) is initiated to the identity provider): 
transmitting, to the first device, a request for a first authentication factor; ([Brannon Fig 2 ¶0034] “At step 212 , the identity provider 106 detects the type of client application 124 and the platform and responds by requesting authentication by way of an SSO credential 125 for the specific platform” The first authentication factor is requested to client (first) device (client application 124 of the device).)
receiving, from the first device, the first authentication factor; ([Brannon Fig 2 ¶0035] “At step 218 , the client application 124 uses the SSO credential 125 to authenticate with the identity provider 106 .” The first authentication credential (SSO credential) is received from client (first) device (client application of the device) by identity provider.) 
transmitting, to the first device or a third device, a request for a second authentication factor, the first device and the third device being associated with a same user; ([Brannon Fig 2 ¶0035] “At step 224, the MFA adapter 116 of the identity provider 106 requests one or more supplementary authentication factors from the authentication application 128 .” The second authentication factor (supplementary credentials) is asked to client (first) device (authentication application of the device) by identity provider.) 
receiving, from the first device or the third device, the second authentication factor. ([Brannon Fig 2 ¶0035] “At step 228, the authentication application 128 sends the supplementary authentication factors to the MFA adapter 116 of the identity provider 106.” The client (primary) device (authentication application of device) sends the second authentication credential (supplementary authentication factor) to identity provider.)
		
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakishnan in view of Alameh’s system for authentication and reauthentication based on the location and higher authentication factors by enhancing Gopalakrishnan in view of Alameh’s system by developing the flow of various authentication factors and their validations among different devices as taught by Brannon for establishing a unique communication among various devices so that the service provider can generate a session token (Brannon ¶0036).
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication and reauthentication based on location with higher order of authentication factors further by developing the flow of various authentication factors and their validations among different devices to generate a session token by the service provider (Brannon ¶0036). 

Regarding Claim 7: Gopalakrishnan in view of Alameh teaches the method of claim 1, but Gopalakrishnan in view of Alameh fails to teach:
wherein triggering the second authentication comprises:
transmitting, to the first device or to a third device, a request for an authentication factor, the first device and the third device being associated with a same user.
However, Brannon teaches:  
wherein triggering the second authentication comprises: ([Brannon ¶0035] ”At step 218 , the client application 124 uses the SSO credential 125 to authenticate with the identity provider 106 . At step 221 , the MFA adapter 116 of the identity provider 106 determines that multi - factor authentication is required” The second authentication (multi-factor authentication) is required by the identity provider.)
transmitting, to the first device or a third device, a request for a second authentication factor, the first device and the third device being associated with a same user; ([Brannon Fig 2 ¶0035] “At step 224, the MFA adapter 116 of the identity provider 106 requests one or more supplementary authentication factors from the authentication application 128 .” The second authentication factor (supplementary credentials) is asked to client (first) device (authentication application of the device) by identity provider.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakishnan in view of Alameh’s system for authentication and reauthentication based on the location by enhancing Gopalakrishnan in view of Alameh’s system by developing the flow of various authentication factors with requirement of multi-factor authentication as taught by Brannon for establishing a unique communication among various devices so that the service provider can generate a session token (Brannon ¶0036).
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication and reauthentication based on location with higher order of authentication factors further by developing the flow of various authentication factors with multifactor authentication to generate a session token by the service provider (Brannon ¶0036).  

Regarding Claim 8: Gopalakrishnan in view of Alameh further in view of Brannon teaches the method of claim 7, Gopalakrishnan teaches: further comprising: 
selecting the authentication factor based on the physical locations of the second devices. ([Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore the authentication factor can be based on location(s) of user equipment(s).)

Regarding Claim 10: Gopalakrishnan in view of Alameh teaches the system of claim 9, but Gopalakrishnan in view of Alameh fails to teach: 
wherein performing the first authentication comprises: 
transmitting, to the first device, a request for a first authentication factor; 
receiving, from the first device, the first authentication factor; 
transmitting, to the first device or a third device, a request for a second authentication factor; and 
receiving, from the first device or the third device, the second authentication factor.  
However, Brannon teaches:
wherein performing the first authentication comprises ([Brannon Fig. 2 ¶0034] “At step 209 , the client application 124 sends an identity assertion request to the identity provider 106 .” The first authentication (identity assertion) is initiated to the identity provider):
transmitting, to the first device, a request for a first authentication factor; ([Brannon Fig 2 ¶0034] “At step 212 , the identity provider 106 detects the type of client application 124 and the platform and responds by requesting authentication by way of an SSO credential 125 for the specific platform” The first authentication factor is requested to client (first) device (client application 124 of the device).) 
receiving, from the first device, the first authentication factor; ([Brannon Fig 2 ¶0035] “At step 218 , the client application 124 uses the SSO credential 125 to authenticate with the identity provider 106 .” The first authentication credential (SSO credential) is received from client (first) device (client application of the device) by identity provider.) 
transmitting, to the first device or a third device, a request for a second authentication factor; ([Brannon Fig 2 ¶0035] “At step 224, the MFA adapter 116 of the identity provider 106 requests one or more supplementary authentication factors from the authentication application 128 .” The second authentication factor (supplementary credentials) is asked to client (first) device (authentication application of the device) by identity provider.) and 
receiving, from the first device or the third device, the second authentication factor. ([Brannon Fig 2 ¶0035] “At step 228, the authentication application 128 sends the supplementary authentication factors to the MFA adapter 116 of the identity provider 106.” The client (primary) device (authentication application of device) sends the second authentication credential (supplementary authentication factor) to identity provider.).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakishnan in view of Alameh’s system for authentication and reauthentication based on the location and higher authentication factors by enhancing Gopalakrishnan in view of Alameh’s system by developing the flow of various authentication factors and their validations among different devices as taught by Brannon for establishing a unique communication among various devices so that the service provider can generate a session token (Brannon ¶0036).
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication and reauthentication based on location with higher order of authentication factors further by developing the flow of various authentication factors and their validations among different devices to generate a session token by the service provider (Brannon ¶0036).
 
 Claims 3, 4, 5, 6, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al US Patent 9641526 in view of Alameh et al US PGPUB No. 20210227383 and further in view of Chiang et al US PGPUB No. 20220046415.

Regarding Claim 3: Gopalakrishnan in view of Alameh teaches the method of claim 1, Gopalakrishnan teaches: wherein determining the addresses of the second devices exchanging data with the first device (Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” [Gopalakrishnan Col 3 Lines 13 – 15] “The wearable computing device 100 may transmit authentication confirmation data to the authentication server 104 for authentication.” Therefore, the data (say MAC address(es)) of the wearable computing devices are confirmed (determined) by transmitting the data to the authentication server)
However, Gopalakrishnan in view of Alameh fails to disclose:
… comprises receiving, from a monitoring system, a message indicating the addresses of the second devices.
But Chiang teaches:
… comprises receiving, from a monitoring system, a message indicating the addresses of the second devices. ([Chiang ¶]0023] “UE 101 and participant device 103 are not within the threshold proximity (e.g., if distance d is greater than the threshold proximity), then authentication system 107 may output an alert to UE 101 ( e.g., may send a Short Message Service ( “ SMS ” ) message, Multimedia Messaging Service ( “ MIMS ” ) message , or other suitable type of message using a Mobile Directory Number ( “ MDN ” ) of UE 101 or some other suitable type of identifier or locator.”) An alert related to threshold proximity between two devices is outputted.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for location-based authentication and reauthentication by enhancing Gopalakrishnan in view of Alameh’s system by introducing an alert message related to the user equipment as taught by Chiang when the proximity between the user equipment and authentication server becomes higher than a threshold value. (Chiang ¶0023)
The motivation is to improve Gopalakrishnan in view of Alameh’s system of location-based authentication and reauthentication techniques further by introducing an alert message when the user equipment crosses a threshold value of proximity distance from the authentication server. (Chiang ¶0023)
  
Regarding Claim 4: Gopalakrishnan in view of Alameh teaches the method of claim 1, Gopalakrishnan teaches: the physical locations being first physical locations, wherein determining the reauthentication interval based on the first physical locations of the second devices (([Gopalakrishnan Col 2 Lines 36 – 38] “the wearable computing device 100 implements a periodic or non-periodic (for example, at random or quasi-random intervals) re-authentication methodology.” [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore, the reauthentication interval depending on the location of user equipment(s).) 
	…
	based on determining that the first physical locations of the second devices are anomalous, defining the reauthentication interval to be shorter than a default interval. ([Gopalakrishnan Col 2 Lines 54 - 59] “… based on the wearable device 100 being programmed to automatically re-authenticate at selected time intervals, ranges, or windows (e.g. hourly, daily, weekly, etc.), or in another manner. In this aspect, the wearable computing device 100 may prompt the user to authenticate or re authenticate.” Thus, the user equipment has a regular interval of reauthentication. [Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” The user equipment has regular reauthentication interval at geographical locations like homes or office, but it needs reauthentication to prevent any fraud (“anomalous”) when it is brought away from home and office. In this situation the re-authentication interval will be shorter than regular interval.)
But Gopalakrishnan in view of Alameh fails to disclose: 
determining that the first physical locations of the second devices are anomalous with respect to second physical locations of third devices that were previously exchanging data with the first device.
However, Chiang teaches:
	determining that the first physical locations of the second devices are anomalous with respect to second physical locations of third devices ([Chiang ¶0020] “an API or other communication pathway by which authentication system 107 may obtain location information for one or more UEs” [Chiang ¶0072] “… some other device or system to determine one or more UEs 101 that are associated with one or more respective participant devices 103” [Chiang ¶0027] Thus, there are multiple user equipments can be connected to participant devices and their locations can be obtained “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous. … indicating that UE 101 is or was located in a particular city prior to the request , and may determine that the location of UE 101 , as indicated ( at 104 ) is a different city .” As there are multiple user equipments can be connected to participant devices and their locations can be obtained, the location of any other (say “third”) user equipment may be anomalous with respect to its previous location where the authentication is denied.)  that were previously exchanging data with the first device; ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the both devices (“second” and “third” user equipment) can previously exchange the data with participant device (first device).)
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for location-based authentication and reauthentication techniques by enhancing Gopalakrishnan in view of Alameh’s system by determining a location as anomalous as taught by Chiang for identifying a location when the authentication request is denied. (Chiang ¶0027)
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication reauthentication techniques using location further by defining the concept of anomalous location which enables the system to identify a location where the authentication is denied. (Chiang ¶0027).
  
Regarding Claim 5: Gopalakrishnan in view of Alameh teaches the method of claim 1, Gopalakrishnan teaches: the physical locations being first physical locations, wherein the first device is one of multiple first devices in a group, ([Gopalakrishnan Col 6 Lines 4 – 9] “… the wearable computing device 100 may com municate directly with another device. Such as a Smartphone 102, or indirectly with another device, such as with an authentication server 104 through a network 106 to provide re-authentication for transactions.” Thus, multiple devices participate in the process of authentication.)
wherein determining the reauthentication interval based on the first physical locations of the second devices ([Gopalakrishnan Col 2 Lines 36 – 38] “the wearable computing device 100 implements a periodic or non-periodic (for example, at random or quasi-random intervals) re-authentication methodology.” [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore, the reauthentication interval depending on the location of device 100.)
…
based on determining that the first physical locations of the second devices are anomalous, defining the reauthentication interval to be shorter than a default interval. ([Gopalakrishnan Col 2 Lines 54 - 59] “… based on the wearable device 100 being programmed to automatically re-authenticate at selected time intervals, ranges, or windows (e.g. hourly, daily, weekly, etc.), or in another manner. In this aspect, the wearable computing device 100 may prompt the user to authenticate or re authenticate.” Thus, the user equipment has a regular interval of reauthentication. [Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” The user equipment has regular reauthentication interval at geographical locations like homes or office, but it needs reauthentication to prevent any fraud (“anomalous”) when it is brought away from home and office. In this situation the re-authentication interval will be shorter than regular interval.)
But Gopalakrishnan in view of Alameh fails to disclose:
determining that the first physical locations of the second devices are anomalous with respect to second physical locations of third devices that were previously exchanging data with the first devices
However, Chiang teaches:
determining that the first physical locations of the second devices are anomalous with respect to second physical locations of third devices ([Chiang ¶0020] “an API or other communication pathway by which authentication system 107 may obtain location information for one or more UEs” [Chiang ¶0072] “… some other device or system to determine one or more UEs 101 that are associated with one or more respective participant devices 103” [Chiang ¶0027] Thus, there are multiple user equipments can be connected to participant devices and their locations can be obtained “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous. … indicating that UE 101 is or was located in a particular city prior to the request , and may determine that the location of UE 101 , as indicated ( at 104 ) is a different city .” As there are multiple user equipments can be connected to participant devices and their locations can be obtained, the location of any other (say “third”) user equipment may be anomalous with respect to its previous location where the authentication is denied.) that were previously exchanging data with the first devices; ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the both devices (“second” and “third” user equipment) can previously exchange the data with participant device (first device).) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for location-based authentication and reauthentication techniques by enhancing Gopalakrishnan in view of Alameh’s system by determining a location as anomalous as taught by Chiang for identifying a location when the authentication request is denied. (Chiang ¶0027)
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication reauthentication techniques using location further by defining the concept of anomalous location which enables the system to identify a location where the authentication is denied. (Chiang ¶0027).
  
Regarding Claim 6: Gopalakrishnan in view of Alameh teaches the method of claim 1, Gopalakrishnan teaches wherein determining the reauthentication interval based on the first physical locations of the second devices ([Gopalakrishnan Col 2 Lines 36 – 38] “the wearable computing device 100 implements a periodic or non-periodic (for example, at random or quasi-random intervals) re-authentication methodology.” [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore, the reauthentication interval depending on the location of device 100.) comprises: 
identifying a suspicious physical location; ([Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” [Gopalakrishnan Col 3 Lines 62 – 63] “the user may be forced to re-authenticate against the user's will at an unknown location.” Therefore, a location can be identified as unknown (“suspicious”) where the user is forced to use his/her authentication ID again.)
determining that the physical locations of the second devices comprise the suspicious physical location ([Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” [Gopalakrishnan Col 3 Lines 62 – 63] “the user may be forced to re-authenticate against the user's will at an unknown location.” Therefore, a location of the user equipment can be identified as unknown (“suspicious”) where the user is forced to use his/her authentication ID again.) 
based on determining that the physical locations of the second devices comprise the suspicious physical location, defining the reauthentication interval to be shorter than a default interval. ([Gopalakrishnan Col 2 Lines 54 - 59] “… based on the wearable device 100 being programmed to automatically re-authenticate at selected time intervals, ranges, or windows (e.g. hourly, daily, weekly, etc.), or in another manner. In this aspect, the wearable computing device 100 may prompt the user to authenticate or re authenticate.” Thus, the user equipment has a regular interval of reauthentication. [Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” The user equipment has regular reauthentication interval at geographical locations like homes or office, but it needs reauthentication to prevent any fraud (“anomalous”) when it is brought away from home and office. In this situation the re-authentication interval will be shorter than regular interval.)
Regarding Claim 11: Gopalakrishnan in view of Alameh teaches the system of claim 9, Gopalakrishnan teaches: wherein determining the addresses of the second devices exchanging data with the first device (Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” [Gopalakrishnan Col 3 Lines 13 – 15] “The wearable computing device 100 may transmit authentication confirmation data to the authentication server 104 for authentication.” Therefore, the data (say MAC address(es)) of the wearable computing devices are confirmed (determined) by transmitting the data to the authentication server)
 However, Gopalakrishnan in view of Alameh fails to disclose:
… comprises receiving, from a monitoring system, a message indicating the addresses of the second devices.
But Chiang teaches:
… comprises receiving, from a monitoring system, a message indicating the addresses of the second devices. ([Chiang ¶]0023] “UE 101 and participant device 103 are not within the threshold proximity (e.g., if distance d is greater than the threshold proximity), then authentication system 107 may output an alert to UE 101 ( e.g., may send a Short Message Service ( “ SMS ” ) message, Multimedia Messaging Service ( “ MIMS ” ) message , or other suitable type of message using a Mobile Directory Number ( “ MDN ” ) of UE 101 or some other suitable type of identifier or locator.”) An alert related to threshold proximity between two devices is outputted.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for location-based authentication and reauthentication by enhancing Gopalakrishnan in view of Alameh’s system by introducing an alert message related to the user equipment as taught by Chiang when the proximity between the user equipment and authentication server becomes higher than a threshold value. (Chiang ¶0023)
The motivation is to improve Gopalakrishnan in view of Alameh’s system of location-based authentication and reauthentication techniques further by introducing an alert message when the user equipment crosses a threshold value of proximity distance from the authentication server. (Chiang ¶0023)
 
Regarding Claim 12: Gopalakrishnan in view of Alameh teaches the system of claim 9, Gopalakrishnan teaches: the physical locations being first physical locations, wherein selecting the authentication factor based on the first physical locations of the second devices ([Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore the authentication factor can be based on location(s) of user equipment(s).) 
	But Gopalakrishnan fails to disclose:
determining whether the first physical locations of the second devices are anomalous with respect to second physical locations of third devices that were previously exchanging data with the first device; and 
selecting the authentication factor based on whether the first physical locations of the second devices are anomalous with respect to the second physical locations of the third devices that were previously exchanging data with the first device.
However, Chiang teaches:	
determining whether the first physical locations of the second devices are anomalous with respect to second physical locations of third devices ([Chiang ¶0020] “an API or other communication pathway by which authentication system 107 may obtain location information for one or more UEs” [Chiang ¶0072] “… some other device or system to determine one or more UEs 101 that are associated with one or more respective participant devices 103” [Chiang ¶0027] Thus, there are multiple user equipments can be connected to participant devices and their locations can be obtained “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous. … indicating that UE 101 is or was located in a particular city prior to the request , and may determine that the location of UE 101 , as indicated ( at 104 ) is a different city .” As there are multiple user equipments can be connected to participant devices and their locations can be obtained, the location of any other (say “third”) user equipment may be anomalous with respect to its previous location where the authentication is denied.) that were previously exchanging data with the first device; ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the both devices (“second” and “third” user equipment) can previously exchange the data with participant device (first device).) and  
selecting the authentication factor based on whether the first physical locations of the second devices are anomalous with respect to the second physical locations of the third devices ([Chiang ¶0020] “an API or other communication pathway by which authentication system 107 may obtain location information for one or more UEs” [Chiang ¶0072] “… some other device or system to determine one or more UEs 101 that are associated with one or more respective participant devices 103” [Chiang ¶0027] Thus, there are multiple user equipments can be connected to participant devices and their locations can be obtained “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous. … indicating that UE 101 is or was located in a particular city prior to the request , and may determine that the location of UE 101 , as indicated ( at 104 ) is a different city .” As there are multiple user equipments can be connected to participant devices and their locations can be obtained, the location of any other (say “third”) user equipment may be anomalous with respect to its previous location where the authentication is denied.) that were previously exchanging data with the first device. ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the both devices (“second” and “third” user equipment) can previously exchange the data with participant device (first device).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for location-based authentication and reauthentication techniques by enhancing Gopalakrishnan in view of Alameh’s system by determining a location as anomalous as taught by Chiang for identifying a location when the authentication request is denied. (Chiang ¶0027)
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication reauthentication techniques using location further by defining the concept of anomalous location which enables the system to identify a location where the authentication is denied. (Chiang ¶0027).
  
Regarding Claim 13: Gopalakrishnan in view of Alameh teaches the system of claim 9, Gopalakrishnan teaches: the physical locations being first physical locations, wherein the first device is one of multiple first devices in a group, ([Gopalakrishnan Col 6 Lines 4 – 9] “… the wearable computing device 100 may com municate directly with another device. Such as a Smartphone 102, or indirectly with another device, such as with an authentication server 104 through a network 106 to provide re-authentication for transactions.” Thus, multiple devices participate in the process of authentication.) and Lee & Hayes P.C. 509-324-925738 Atty Docket No. C237-021OUS 
Client Docket No. 1030848-US.01wherein selecting the authentication factor based on the first physical locations of the second devices comprises: ([Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore the authentication factor can be based on location(s) of user equipment(s).)
But Gopalakrishnan fails to disclose:
determining whether the first physical locations of the second devices are anomalous with respect to second physical locations of third devices that were previously exchanging data with the first devices; and 
selecting the authentication factor based on whether the first physical locations of the second devices are anomalous with respect to the second physical locations of the third devices that were previously exchanging data with the first devices.
However, Chiang teaches:
determining whether the first physical locations of the second devices are anomalous with respect to second physical locations of third devices ([Chiang ¶0020] “an API or other communication pathway by which authentication system 107 may obtain location information for one or more UEs” [Chiang ¶0072] “… some other device or system to determine one or more UEs 101 that are associated with one or more respective participant devices 103” [Chiang ¶0027] Thus, there are multiple user equipments can be connected to participant devices and their locations can be obtained “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous. … indicating that UE 101 is or was located in a particular city prior to the request , and may determine that the location of UE 101 , as indicated ( at 104 ) is a different city .” As there are multiple user equipments can be connected to participant devices and their locations can be obtained, the location of any other (say “third”) user equipment may be anomalous with respect to its previous location where the authentication is denied.) that were previously exchanging data with the first devices; ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the both devices (“second” and “third” user equipment) can previously exchange the data with participant device (first device).)  and 
selecting the authentication factor based on whether the first physical locations of the second devices are anomalous with respect to the second physical locations of the third devices ([Chiang ¶0020] “an API or other communication pathway by which authentication system 107 may obtain location information for one or more UEs” [Chiang ¶0072] “… some other device or system to determine one or more UEs 101 that are associated with one or more respective participant devices 103” [Chiang ¶0027] Thus, there are multiple user equipments can be connected to participant devices and their locations can be obtained “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous. … indicating that UE 101 is or was located in a particular city prior to the request , and may determine that the location of UE 101 , as indicated ( at 104 ) is a different city .” As there are multiple user equipments can be connected to participant devices and their locations can be obtained, the location of any other (say “third”) user equipment may be anomalous with respect to its previous location where the authentication is denied.) that were previously exchanging data with the first devices. ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the both devices (“second” and “third” user equipment) can previously exchange the data with participant device (first device).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for location-based authentication and reauthentication techniques by enhancing Gopalakrishnan in view of Alameh’s system by determining a location as anomalous as taught by Chiang for identifying a location when the authentication request is denied. (Chiang ¶0027)
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication reauthentication techniques using location further by defining the concept of anomalous location which enables the system to identify a location where the authentication is denied. (Chiang ¶0027).
  
Regarding Claim 14: Gopalakrishnan in view of Alameh teaches the system of claim 9, Gopalakrishnan teaches: wherein selecting the authentication factor based on the first physical locations of the second devices ([Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore the authentication factor can be based on location(s) of user equipment(s).) comprises:
identifying a suspicious physical location; ([Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” [Gopalakrishnan Col 3 Lines 62 – 63] “the user may be forced to re-authenticate against the user's will at an unknown location.” Therefore, a location can be identified as unknown (“suspicious”) where the user is forced to use his/her authentication ID again.)
determining whether the physical locations of the second devices comprise the suspicious physical location; ([Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” [Gopalakrishnan Col 3 Lines 62 – 63] “the user may be forced to re-authenticate against the user's will at an unknown location.” Therefore, a location of the user equipment can be identified as suspicious where the user is forced to use his/her authentication ID again.)
selecting the authentication factor based on whether the physical locations of the second devices comprise the suspicious physical location. ([Gopalakrishnan Col 3 Lines 62 – 63] “the user may be forced to re-authenticate against the user's will at an unknown location.”  [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore the authentication factor can be based on location(s) of user equipment(s) whether it is in any unknown (“suspicious”) location.)
 
Regarding Claim 15: Gopalakrishnan in view of Alameh teaches the system of claim 9, Gopalakrishnan teaches: determining a reauthentication interval defined between the first time and the second time based on the physical locations of the second devices. ([Gopalakrishnan Col 2 Lines 54 - 59] “… based on the wearable device 100 being programmed to automatically re-authenticate at selected time intervals, ranges, or windows (e.g. hourly, daily, weekly, etc.), or in another manner. In this aspect, the wearable computing device 100 may prompt the user to authenticate or re authenticate.” Thus, the user equipment has an interval of reauthentication. [Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” Therefore, the reauthentication interval can be defined between the first time (position of user equipment corresponding to the location corresponding to home or office) and the second time (position of user equipment corresponding to location away from home or office).
wherein the operations further comprise: 
determining a reauthentication interval defined between the first time and the second time based on the physical locations of the second devices. ([Alameh ¶0062] “reauthentication can be triggered by device motion.” Thus, the reauthentication interval depends on the physical location the devices and reauthentication is required whenever any device is moved from one position to another position.)

Claims 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al US Patent 9641526 (Cited in IDS Dated October 21, 2022) in view of Alameh et al US PGPUB No. 20210227383 and further in view of Brannon et al US PGPUB No. 20180131686 (Cited in IDS Dated February 17, 2021) and Chiang et al US PGPUB No. 20220046415.

Regarding Claim 16: Gopalakrishnan teaches A security system, comprising: at least one processor; ([Gopalakrishnan Col 4 Lines 21 - 23] “The wearable computing device 100 may include one or more microcontrollers/controllers/processors 204 that may each include a central processing unit (CPU)…) for processing data and computer-readable instructions, and a memory 206 for storing data and instructions.”)  and one or more non-transitory media storing instructions that, when executed by the system, cause the security system to perform operations (([Gopalakrishnan Col 4 Lines 21 - 28] “The wearable computing device 100 may include one or more microcontrollers/
controllers/processors 204 that may each include a central processing unit (CPU) for processing data and computer-readable instructions, and a memory 206 for storing data and instructions. The memory 206 may include Volatile random access memory (RAM), non-vola tile read only memory (ROM), non-volatile magnetoresistive (MRAM) and/or other types of memory.”)  comprising: 
	…
	… internet protocol (IP) addresses of endpoint devices exchanging data with the primary device; (Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” [Gopalakrishnan Col 3 Lines 13 – 15] “The wearable computing device 100 may transmit authentication confirmation data to the authentication server 104 for authentication.” Therefore, the data (say MAC address(es), network identifier(s) [IP address can be regarded as network identifier]) of the computing devices (may be regarded as endpoints are confirmed (determined) are exchanged between the computing devices and authentication server (primary device).)
determining physical locations of the endpoint devices based on the IP addresses; ([Gopalakrishnan Col 3 Lines 65 – 67, Col 4 Lines 1 – 3] “The location may be determined based on translating received Wi-Fi network(s). MAC address(es), service set identifier (SSID) or other network identifier(s) received by the wearable computing device 100 at the time the user inputs the user input authentication data.” As this prior art mentions “MAC address(es) which determine the location, the locations of endpoint devices are determined from the address(es) (MAC address(es), network identifier(s) [IP address can be regarded as network identifier]).)
	determining a reauthentication interval based on the physical locations of the endpoint devices ([Gopalakrishnan Col 2 Lines 36 – 38] “the wearable computing device 100 implements a periodic or non-periodic (for example, at random or quasi-random intervals) re-authentication methodology.” [Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore, the reauthentication interval depending on the location(s) of device(s) 100 which can be regarded as endpoint devices.)
selecting a third authentication factor based on the physical locations of the endpoint devices (([Gopalakrishnan Col 3 Lines 55 – 60] “the authentication confirmation data may also incorporate location data. This location data may be used to permit authentication or re-authentication to occur only when a user (or the wearable computing device 100) is within a limited number of geographic locations, such as the user's home or office” Therefore any authentication factor (say “third” can be based on location(s) of user equipment(s) (can be regarded as endpoint devices).)
….
 	…. by transmitting, to the first device or to the second device, a request for the third authentication factor. ([Gopalakrishnan Col 10 Lines 5 – 7] “the wearable computing device may prompt the user to re-authenticate the wearable computing device by inputting authentication data” [Gopalakrishnan Col 10 Lines 17 – 21] “the wearable computing device is at a known location, the authentication confirmation data may be transmitted to the authentication server when the wearable computing device is connected to the network” Therefor, upon prompting (triggering) for reauthentication (say second reauthentication) the authentication confirmation data (containing say third authentication factor) may be transmitted to authentication server.)
But Gopalakrishnan fails to disclose:
performing, at a first time, a first authentication of a primary device connecting to a resource by: 
transmitting, to the primary device, a request for a first authentication factor;
receiving, from the primary device, the first authentication factor; 
based on receiving the first authentication factor, transmitting, to the primary device or to a secondary device, a request for a second authentication factor; Lee & Hayes P.C. 509-324-925739 Atty Docket No. C237-021OUS 
Client Docket No. 1030848-US.01receiving, from the primary device or the secondary device, the second authentication factor; and
based on receiving the second authentication factor, connecting the primary device to the resource; 
receiving, from a monitoring system, a message indicating internet protocol (IP) addresses of endpoint devices exchanging data with the primary device;
….
at a second time that is after the first time by the reauthentication interval: 
disconnecting the first device from the resource; and
 based on disconnecting the first device from the resource, triggering a second authentication of the first device…
	However, Alameh teaches:
at a second time that is after the first time by the reauthentication interval: ([Alameh ¶0081] “In a simple embodiment, step 112 merely locks the electronic device 114. Accordingly, the nefarious actor 120 will not have access to any data, applications, content, or features of the electronic device 114.” After the first time the second reauthentication is required because the device is locked.)
disconnecting the first device from the resource; ; ([Alameh 0081] “In a simple embodiment, step 112 merely locks the electronic device 114. Accordingly, the nefarious actor 120 will not have access to any data, applications, content, or features of the electronic device 114.” Now, the device is locked.) and
based on disconnecting the first device from the resource, triggering a second authentication of the first device … ([Alameh ¶0080] “Turning now back to FIG . 1 , in the situation where the nefarious actor 120 is making away with the electronic device 114 , as shown at step 108 , the nefarious actor 120 will not be authenticated as the authorized user of the electronic device 114 at decision 111. Where this occurs, i.e., where the electronic device 114 has exited 119 the geofence 118 and the person causing the electronic device 114 to exit 119 the geofence 118 is someone other than the authorized user 113 of the electronic device 114, as determined at decision 111, the method 100 moves to step 112 where one or more control operations are performed.” [Alameh ¶0120] “the electronic device 114 require reauthentication of the authorized user 113 at step 409 when the electronic device 114 exits the geofence 118 , as determined at decision 407. Upon failing to authenticate the authorized user 113 at step 409 , in one or more embodiments step 410 further comprises locking the electronic device 114 , or alternatively causing the electronic device 114 to enter an enhanced security mode of operation .” When the device is taken outside the geofence (marked as 118 in the figure operating in normal mode with default reauthentication implementation) the operations needs second time authentication with higher authentication factors, as indicated in 110 of the Fig. 1. Also, reauthentication is required (“triggering”) after locking the device for enhanced mode of operation.  So, in this case second authentication is required for the device after locking happens.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan’s system for authentication techniques using location by enhancing Gopalakrishnan’s system by defining a reauthentication interval based on the location of devices with higher authentication factors as taught by Alameh for ensuring that the authorized user can always use the device even if the device is moved out and performing in enhanced mode operation. (Alameh ¶0120).
The motivation is to improve Gopalakrishnan’s system of location-based authentication and reauthentication techniques using location further by introducing higher authentication factor for reauthenticating the devices so that an authorized user can use the device from anywhere with enhanced mode operation (Alameh ¶0120).
But Gopalakrishnan in view of Alameh fails to disclose:
performing, at a first time, a first authentication of a primary device connecting to a resource by:
transmitting, to the primary device, a request for a first authentication factor;
receiving, from the primary device, the first authentication factor; 
based on receiving the first authentication factor, transmitting, to the primary device or to a secondary device, a request for a second authentication factor; Lee & Hayes P.C. 509-324-925739 Atty Docket No. C237-021OUS 
Client Docket No. 1030848-US.01receiving, from the primary device or the secondary device, the second authentication factor; and
based on receiving the second authentication factor, connecting the primary device to the resource; 
receiving, from a monitoring system, a message indicating internet protocol (IP) addresses of endpoint devices exchanging data with the primary device;
However, Brannon teaches
performing, at a first time, a first authentication ([Brannon Fig 2 ¶0034] “At step 209 , the client application 124 sends an identity assertion request to the identity provider 106 .” The client application sends a request) of a primary device connecting to a resource by ([Brannon ¶0028] “The client devices 103 can include a display 118 that includes , for example , one or more devices such as liquid crystal display ( LCD ) displays or other types of display devices. The client devices 103 can also be equipped with networking capability or networking interfaces.” The client device (primary) is connected to resources.)
transmitting, to the primary device, a request for a first authentication factor; ([Brannon Fig 2 ¶0034] “At step 212 , the identity provider 106 detects the type of client application 124 and the platform and responds by requesting authentication by way of an SSO credential 125 for the specific platform” The first authentication factor is requested to client (primary) device (client application 124 of the device).)
receiving, from the primary device, the first authentication factor; ([Brannon Fig 2 ¶0035] “At step 218 , the client application 124 uses the SSO credential 125 to authenticate with the identity provider 106 .” The first authentication credential (SSO credential) is received from client (primary) device (client application of the device) by identity provider.)
based on receiving the first authentication factor, transmitting, to the primary device or to a secondary device, a request for a second authentication factor; ([Brannon Fig 2 ¶0035] “At step 224, the MFA adapter 116 of the identity provider 106 requests one or more supplementary authentication factors from the authentication application 128 .” The second authentication factor (supplementary credentials) is asked to client (primary) device (authentication application of the device) by identity provider.) Lee & Hayes P.C. 509-324-925739 Atty Docket No. C237-021OUS 
Client Docket No. 1030848-US.01receiving, from the primary device or the secondary device, the second authentication factor; ([Brannon Fig 2 ¶0035] “At step 228, the authentication application 128 sends the supplementary authentication factors to the MFA adapter 116 of the identity provider 106.” The client (primary) device (authentication application of device) sends the second authentication credential (supplementary authentication factor) to identity provider.) and
based on receiving the second authentication factor, connecting the primary device to the resource; ([Brannon Fig 2 ¶0036] “At step 230 , the MFA adapter 116 of the identity provider 106 verifies the MFA credentials supplied by the authentication application 128 . The identity provider 106 returns the identity assertion to the client application 124 at step 233. … At step 236 , the client application 124 provides the identity asser tion to the service provider 109 . At step 239 , the service provider 109 verifies the identity assertion .” After receiving the second authentication (MFA credential), the identity provider returns the identity assertion to the client (primary) device. Then the client device can connect with service provider (accessing resources).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh’s system for authentication and reauthentication based on the location and higher authentication factors  by enhancing Gopalakrishnan in view of Alameh’s system by developing the flow of various authentication factors and their validations among different devices as taught by Brannon for establishing a unique communication among various devices so that the service provider can generate a session token (Brannon ¶0036).
The motivation is to improve Gopalakrishnan in view of Alameh’s system of authentication and reauthentication based on location with higher order of authentication factors further by developing the flow of various authentication factors and their validations among different devices to generate a session token by the service provider (Brannon ¶0036).
But Gopalakrishnan in view of Alameh further in view of Brannon fails to disclose:
receiving, from a monitoring system, a message indicating … ([Chiang ¶]0023] “UE 101 and participant device 103 are not within the threshold proximity (e.g., if distance d is greater than the threshold proximity), then authentication system 107 may output an alert to UE 101 ( e.g., may send a Short Message Service ( “ SMS ” ) message, Multimedia Messaging Service ( “ MIMS ” ) message , or other suitable type of message using a Mobile Directory Number ( “ MDN ” ) of UE 101 or some other suitable type of identifier or locator.”) An displayed alert can be received.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh and further in view of Brannon’s system for location-based authentication and reauthentication with defining a proper flow multi-factor authentication by enhancing Gopalakrishnan in view of Alameh and further in view of Brannon’s system by introducing an alert message related to the user equipment as taught by Chiang when the proximity between the user equipment and authentication server becomes higher than a threshold value. (Chiang ¶0023)
The motivation is to improve Gopalakrishnan in view of Alameh and further in view of Brannon’s system system of location-based authentication and reauthentication techniques with defining a proper flow multi-factor authentication further by introducing an alert message when the user equipment crosses a threshold value of proximity distance from the authentication server. (Chiang ¶0023)

Regarding Claim 17: Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang teaches the security system of claim 16, Gopalakrishnan teaches:
wherein the operations further comprise
	….
wherein determining the reauthentication interval comprises defining the reauthentication interval to be shorter than a default reauthentication interval ([Gopalakrishnan Col 2 Lines 54 - 59] “… based on the wearable device 100 being programmed to automatically re-authenticate at selected time intervals, ranges, or windows (e.g. hourly, daily, weekly, etc.), or in another manner. In this aspect, the wearable computing device 100 may prompt the user to authenticate or re authenticate.” Thus, the user equipment has a regular interval of reauthentication. [Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” The user equipment has regular reauthentication interval at geographical locations like homes or office, but it needs reauthentication to prevent any fraud (may be “anomalous”) when it is brought away from home and office. In this situation the re-authentication interval will be shorter than regular interval.) 
but Gopalakrishnan fails to disclose:
determining that the physical locations of the third devices comprise greater than a threshold number or percentage of anomalous locations, 
….
wherein selecting the third authentication factor comprises selecting a biometric authentication factor that is different than the first authentication factor and the second authentication factor.
However, Alameh teaches:
determining that the physical locations of the third devices comprise greater than a threshold number or percentage of anomalous locations, ([Alameh ¶0186] “Accordingly, in one or more embodiments the one or more processors 305 can cause the geofence manager 308 to one of expand the default radius or reduce the default radius as a function of one or more criteria. For example, if the location at which the geofence manager 308 establishes the geofence is one where the electronic device 114 has never been in the past, e.g., a strange location, an unfamiliar location, a newly visited area, or an odd context, the one or more processors 305 can cause the geofence manager 308 to reduce the default radius as a function of whether the location matches such criteria.” Therefore, a strange location (may be considered as “anomalous” location) corresponding to the area where the devices have not been in the past can be extended by expanding the default radius of the geofence area where the devices have been in past. In this way, the location of the devices can be larger than a default value (radius).)
…. 
wherein selecting the third authentication factor comprises selecting a biometric authentication factor ([Alameh ¶0065] “A third higher authentication factor 203 can comprise a biometric factor.” Thus, the third authentication factor can be considered as biometric.) that is different than the first authentication factor and the second authentication factor. ([Alameh ¶0075 “An eighth higher authentication factor 208 can include a PIN code or password.” Therefore, other two types of authentic factors may be password and PIN which are different than third authentication factor, biometric.)
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan’s system for authentication and reauthentication techniques using location by enhancing Gopalakrishnan’s system by introducing a geofence manager to establishing any strange or unfamiliar location larger than default geofence area which requires higher order of authentication factor as taught by Alameh for securing a familiar area corresponding to an authorized user to work and indicating an unfamiliar area outside of geofence requiring  needs higher order authentication factors to ensure whether the device is brought outside any geofence area by any unauthorized user. (Alameh ¶0080).
The motivation is to improve Gopalakrishnan’s system of authentication and reauthentication techniques using location further by introducing a geofence manager for defining strange or unfamiliar area so that the device cannot be taken by an unauthorized user outside any regular geofence area. (Alameh ¶0080).

Regarding Claim 18: Gopalakrishnan in view of Alameh and further in view of Brannon the security system of claim 17, but Gopalakrishnan fails to disclose: wherein determining that the physical locations of the third devices comprises greater than the threshold number or percentage of anomalous locations comprises: 
determining that the anomalous locations are anomalous with respect to locations of devices that have previously exchanged data with the first device or to a group of devices that comprise the first device.
However, Alameh teaches
determining that the physical locations of the third devices comprise greater than a threshold number or percentage of anomalous locations, ([Alameh ¶0186] “Accordingly, in one or more embodiments the one or more processors 305 can cause the geofence manager 308 to one of expand the default radius or reduce the default radius as a function of one or more criteria. For example, if the location at which the geofence manager 308 establishes the geofence is one where the electronic device 114 has never been in the past, e.g., a strange location, an unfamiliar location, a newly visited area, or an odd context, the one or more processors 305 can cause the geofence manager 308 to reduce the default radius as a function of whether the location matches such criteria.” Therefore, an unfamiliar and strange location (may be considered as “anomalous” location) corresponding to the area where the devices have not been in the past can be extended by expanding the default radius of the geofence area where the devices have been in past. In this way, the location of the devices can be larger than a default value (radius).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan’s system for authentication and reauthentication techniques using location by enhancing Gopalakrishnan’s system by introducing a geofence manager to establishing any strange or unfamiliar location larger than default geofence area as taught by Alameh for securing a familiar area corresponding to an authorized user to work and indicating an unfamiliar area outside of geofence requiring  to ensure whether the device is brought outside any geofence area by any unauthorized user with any higher order of authentication factor. (Alameh ¶0080).
The motivation is to improve Gopalakrishnan’s system of authentication and reauthentication techniques using location further by introducing a geofence manager for defining strange or unfamiliar area so that the device cannot be taken by an unauthorized user outside any regular geofence area. (Alameh ¶0080).
But Gopalakrishnan in view of Alameh and further in view of Brannon fails to disclose:
determining that the anomalous locations are anomalous with respect to locations of devices that have previously exchanged data with the first device or to a group of devices that comprise the first device.
However, Chiang teaches:
 
…
determining that the anomalous locations are anomalous with respect to locations of devices ([Chiang ¶0027] “In some embodiments , authentication system 107 may determine whether the received location information of UE 101 is anomalous , based on a location history or profile associated with UE 101, and may deny ( at 108 ) authentication requests when the location information is anomalous.” So, the location of any device may be anomalous with respect to its previous location.)  that have previously exchanged data with the first device ([Chiang ¶]0018] “authentication system 107 may receive or maintain information correlating UE 101 to an identifier of participant device 103 (e.g, an Internet Protocol ("IP") address of participant device 103, a hardware identifier of participant device 103, or some other suitable identifier which may be included in the authentication request.” Therefore, the two devices previously exchanging data.) or to a group of devices that comprise the first device. ([Chiang ¶0047] “In some embodiments , one or more other devices may perform some or all of process 700 in concert with , and / or in lieu of , authentication system 107 , such as a device or system that provides services or resources to participant device 103 and / or UE 101 ( e.g. , an application server , web server , etc. ) .” Thus, multiple devices participate in the process of authentication.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh and further in view of Brannon’s system for location-based authentication and reauthentication techniques with defining a proper flow of multi-factor authentication by enhancing Gopalakrishnan in view of Alameh and further in view of Brannon’s system by determining a location as anomalous as taught by Chiang for identifying a location when the authentication request is denied. (Chiang ¶0027)
The motivation is to improve Gopalakrishnan in view of Alameh and further in view of Brannon’s system for location-based authentication and reauthentication techniques with defining a proper flow of multi-factor authentication further by defining the concept of anomalous location which enables the system to identify a location where the authentication is denied. (Chiang ¶0027).
  
Regarding Claim 19: Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang the security system of claim 16, Gopalakrishnan fails to disclose:
wherein the operations further comprise
	….
wherein determining the reauthentication interval comprises defining the reauthentication interval to be shorter than a default reauthentication interval ([Gopalakrishnan Col 2 Lines 54 - 59] “… based on the wearable device 100 being programmed to automatically re-authenticate at selected time intervals, ranges, or windows (e.g. hourly, daily, weekly, etc.), or in another manner. In this aspect, the wearable computing device 100 may prompt the user to authenticate or re authenticate.” Thus, the user equipment has a regular interval of reauthentication. [Gopalakrishnan Col 2 Lines 1 -8] “Location information may also be incorporated, so that the regular re-authentication may only occur within a limited number of geographic locations, such as the user's home or office. Such a methodology may aid in preventing fraud in the event the user's authentication ID (i.e., password) was compromised or the authorized user was forced to use his/her authentication ID against the user's will at a location away from the user's home or office.” The user equipment has regular reauthentication interval at geographical locations like homes or office, but it needs reauthentication to prevent any fraud (may be “anomalous”) when it is brought away from home and office. In this situation the re-authentication interval will be shorter than regular interval.) 
but Gopalakrishnan fails to disclose:
determining that the physical locations of the third devices comprise greater than a threshold number or percentage of suspicious locations, 
wherein selecting the third authentication factor comprises selecting a biometric authentication factor that is different than the first authentication factor and the second authentication factor.
However, Alameh teaches:
determining that the physical locations of the third devices comprise greater than a threshold number or percentage of suspicious locations, ([Alameh ¶0186] “Accordingly, in one or more embodiments the one or more processors 305 can cause the geofence manager 308 to one of expand the default radius or reduce the default radius as a function of one or more criteria. For example, if the location at which the geofence manager 308 establishes the geofence is one where the electronic device 114 has never been in the past, e.g., a strange location, an unfamiliar location, a newly visited area, or an odd context, the one or more processors 305 can cause the geofence manager 308 to reduce the default radius as a function of whether the location matches such criteria.” Therefore, an unfamiliar location (may be considered as “suspicious” location) corresponding to the area where the devices have not been in the past can be extended by expanding the default radius of the geofence area where the devices have been in past. In this way, the location of the devices can be larger than a default value (radius).)
wherein selecting the third authentication factor comprises selecting a biometric authentication factor ([Alameh ¶0065] “A third higher authentication factor 203 can comprise a biometric factor.” Thus, the third authentication factor can be considered as biometric.) that is different than the first authentication factor and the second authentication factor. ([Alameh ¶0075 “An eighth higher authentication factor 208 can include a PIN code or password.” Therefore, other two types of authentic factors may be password and PIN which are different than third authentication factor, biometric.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan’s system for authentication and reauthentication techniques using location by enhancing Gopalakrishnan’s system by introducing a geofence manager to establishing any strange or unfamiliar location larger than default geofence area which requires higher order of authentication factor as taught by Alameh for securing a familiar area corresponding to an authorized user to work and indicating a strange area outside of geofence requiring  needs higher order authentication factors to ensure whether the device is brought outside any geofence area by any unauthorized user. (Alameh ¶0080).
The motivation is to improve Gopalakrishnan’s system of authentication and reauthentication techniques using location further by introducing a geofence manager for defining strange or unfamiliar area so that the device cannot be taken by an unauthorized user outside any regular geofence area. (Alameh ¶0080). 

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al US Patent 9641526 (Cited in IDS Dated October 21, 2022) in view of Alameh et al US PGPUB No. 20210227383 and further in view of Brannon et al US PGPUB No. 20180131686 (Cited in IDS Dated February 17, 2021) and Chiang et al US PGPUB No. 20220046415 and Coleman et al US PGPUB No. 20190121962.

Regarding Claim 20: Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang teaches the security system of claim 16, but Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang fails to disclose: wherein the operations further comprise: 
selecting a firewall rule based on the physical locations of the third devices; and 
causing a firewall to enforce the firewall rule on data transmitted between the first device and the resource.
However, Coleman teaches:
selecting a firewall rule based on the physical locations of the third devices; ([Coleman ¶0092] “the host - based firewall 112 configured on the other devices connected to the trusted network…” Thus, the firewall can be configured on the devices of any network.) and 
causing a firewall to enforce the firewall rule on data transmitted between the first device and the resource. ([Coleman ¶0071] “The host - based firewall 112 may prohibit communication (e. g., direct communication) between the mobile device 110 and other devices on the trusted network. …the host - based firewall 112 may be configured to block incoming traffic to the mobile device 110, except for traffic received from one or more predetermined devices and / or ports.” The firewall can be configured to control the data (traffic) transmission between device and resource (other devices in the network.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang’s system for authentication and reauthentication of devices based on location establishing proper flow higher order authentication factors by enhancing Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang’s system by introducing a host-based firewall as taught by Coleman for configuring the workspace of the device isolated from the computing environment to make them isolated from the network through host-based firewall (Coleman ¶0008)
 The motivation is to improve Gopalakrishnan in view of Alameh and further in view of Brannon and in view of Chiang’s system of authentication based on location having reauthentication interval with proper flow of higher order authentication factors further by introducing a host-based firewall to isolate the workspace of the device and an isolated computing system from the network. (Coleman ¶0042) 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIF KHAN whose telephone number is (571)272-6528. The examiner can normally be reached Monday - Friday: 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2491                                                                                                                                                                                                        

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491